Bell, Justice.
We granted certiorari to consider whether the opinion of the Court of Appeals, Ledford v. State Farm Mut. Auto. Ins. Co., 189 Ga. App. 866 (377 SE2d 693) (1989), was in conflict with the opinion of the Court of Appeals in Brown v. Phillips, 178 Ga. App. 316 (1) (342 SE2d 786) (1986), regarding application of the doctrine of in loco parentis.
After careful consideration, we conclude that the two opinions are not in conflict, and hereby affirm the judgment in Ledford.

Judgment affirmed.


All the Justices concur.